 244DECISIONSOF NATIONALLABOR RELATIONS BOARDW. T. Grant CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,LocalUnion No. 110.Case 6-CA-6748February 25, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October 10, 1973, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order and notice except asmodified below.'ORDERPursuant to the provisions of Section 10(c) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board adopts as its Orderthe recommended Order of the Administrative LawJudge as modified below and hereby orders thatRespondent,W. T. Grant Company, Johnstown,Pennsylvania, its officers, agents, successors, andassigns,shalltake the action set forth in theAdministrative Law Judge's recommended Order asherein modified:1.Substitute the following for paragraph 1(b):"(b) Evicting and denying regular store service tounion organizers who are properly in Respondent'sstores and not engaged in improper union activities."2.Substitute the following for paragraph 2(a):"(a)Offer to Albert A. Romanow full andimmediate reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to seniority orother rights previously enjoyed, and make him wholefor any loss of pay, including loss of commissions,suffered by him by reason of the discriminationfound, in the manner described above in the sectionentitled `Remedy.' "3.Substitute the attached notice for the Adminis-trative Law Judge's notice.iWe agree with the Administrative Law Judge that Respondent violatedSec 8(a)(I) of the Act by evicting Union Organizer Gail Nathanic from itsstore and revoking her shopping privileges therein However,as this conductwas limited to a union official,there is no warrant for extending the 8(a)(I)remedy to employees Although we also agree with the Administrative LawJudge that Respondent threatened to arrest Nathanic and engaged insurveillance of her telephone call, the record does not reveal that anyemployees witnessed these acts In the absence of such evidence, wedisavow the Administrative Law Judge's 8(a)(1) findings which pertain tosaid conduct In view of the foregoing,we shall modify the recommendedOrder and notice accordinglyAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having foundthat we violated Federal law, we hereby notify ouremployees that:WE WILL offer to Albert A. Romanow full andimmediate reinstatement to his former positionor,ifthatpositionno longer exists, to asubstantially equivalent position, and we will payhim any backpay, including commissions, whichhewould have earned, together with interestthereon, had he not been discharged.WE WILL notify Mrs. Gail Nathanic, in writing,that she may shop in store 789 or in any otherGrant store.WE WILL NOT evict or deny shopping privilegesto any union organizer who is properly in any ofour stores and not engaged in improper unionactivities.All our employees are free to become or remainmembers of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local Union No. 110, or any other labor organiza-tion.W. T. GRANT COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.209 NLRB No. 47 W T. GRANT CO.245DECISIONFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative Law Judge:This casecame on for heanngbeforeme upon acomplaint,' issued bythe RegionalDirectorof Region 6,of the Board,allegingthatW T. Grant Company, theRespondentherem,z violatedSection 8(a)(1) and(3) of theAct by unlawfullyevicting union organizer,Gail Nathanic,from its store in the presenceof employees and bydiscnminatorily dischargingAlbert A.Romanow Respon-dent asserts that it wasprivileged to evict Mrs. Nathanic atthe time andplace alleged,and that Romanow was notdischargedbut voluntarilyquit hisemployment.Uponthese contentions,the issues herein were joined 3A.TheEvents in QuestionIn April 1973, the Union began an organizing campaignamong the approximately 120 selling and clerical employ-ees employed by the Respondent at its Johnstown,Pennsylvania, store.The department store in question(Store 789) is actually part of a shopping center located onEisenhower Boulevard in Richmond Township, a nearsuburb of Johnstown. The immediate supervision of thecampaign was entrusted to Mrs. Gail Nathanic, who issecretary of Local 110. On April 25, 1973, the Union filed arepresentation petition in a unit composed of all regularfull-time and part-time selling and nonselling employees,including office clerical employees, drivers, and warehouseemployees (Case 6-RC-6468). After a heanng conductedby the Regional Office on May 17, 1973, the RegionalDirector of Region 6 issued a Decision and Direction ofElection in that approximate unit. An election wasconducted on July 12, 1973, resulting in 31 votes for Local110, 2 votes for the Retail Clerks, and 55 votes against anyunion.These resultswere certified by the RegionalDirector on July 30, 1973.One of the Union's concerns was that store employees bemade aware early in the campaign of certain rightsguaranteed to them by the Act. These rights are detailed ina large, three-colored notice of election prepared by theBoard and mailed to employers for posting. The initialnotice of necessity omits any details of an election but isroutinely mailed to employers by the Regional Office witha copy of the representation petition, and with a requestthat the specimen notice be posted for general information-al purposes. At this point, posting of such a notice is whollyvoluntary on the part of the employer. Later, after thedetails of the election are worked out, a formal notice ofelection, containing both the recitation of employee rightsand specific information relating to the time and place ofIThe principal entries of formal papers herein are as follows ChargefiledonMay 31, 1973, byInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local Union No. 110(herein called Union or Local 110), complaint issued on July 31, 1973,Respondent's answer filed on August 8, 1973,hearing held in Johnstown,Pennsylvania, on August 29, 1973, briefs were filed by General Counsel onOctober 1,1973, and byRespondenton October 3, 19732The complaint alleges, and the Respondent admits,that the W TGrant Company (herein called Respondent or Grant) is a Delawarecorporation which maintains its principal office in New York, New York,the election, are forwarded to the employer and must beposted. It was the first, or general, information notice, thatMrs. Nathanic was concerned about early in May.She had contacted some of her in-house organizers as towhether the Respondent had posted the notice of employeerights which had been mailed to it late in April along withthe petition in Case 6-RC-6468. She received a negativereply.On May 4, 1973, she went to the store to ask themanager to post the Board notice. When she entered thestore, she went to the cashier's desk, identified herself toMrs Toni Swank, an employee of the Respondent, andasked to speak with the Store Manager Jack Gearhart.Mrs. Swank reported Mrs. Nathanic's presence by phoneto the main office, and shortly thereafter three menapproached her She asked one of them if he was Mr.GearhartThe man replied that he was OperationsManager Abbott Loy and that ' he was speaking onGearhart's behalf.Mrs. Nathanic told Loy that she hadcome to the store to see if Grant had posted the NLRBnotice. Loy replied that Grant had not done so and wouldnot do so at that time. When Mrs. Nathanic asked why not,Loy replied that the store did not care to post it. As shebegan walking downan aisle,Loy blocked her path andtold her to leave. Mrs. Nathanic said that she would like toshop.When Loy replied that they would like her to leave,Mrs. Nathanic insisted to him that the store was a publicplace. Loy then stated ". . . we are revoking your shoppingprivileges."Mrs. Nathanic asked why, and Loy replied:"On the grounds that your face might incite a riot." Mrs.Nathanic answered in irritation, "I've been told a lot ofthings in my life, sir, but never that my face might start anot." Loy replied that the store did not want her to shopand that it had the right to have her removed. Mrs.Nathanic left, followed by Loy and others who had joinedthe group. Outside the entrance to the store, she went to apay phone located in a public mall or lobby, to which shehad been directed by Loy when she sought permission touse a store phone. She called Francis R. Engbert, thepresident of Local 110, to report that she was not allowedto shop. Dunng her phone call, Loy stood within a few feetof her and started cleaning some ash trays. She asked Loyin the course of her phone conversation if she could "doanything for him," and Loy replied that he was "tidyingup."Mrs. Nathanic reported over the phone to Engbertthat two men were standing in each doorway of theentrance to the store, and that she would not go back in. Atthe conclusion of the phone call, Mrs. Nathamc again saidto Loy that she did not see why she could not go back intothe store to shop. Loy replied that if she did so, he wouldhave the security guard arrest her for trespassing. Mrs.Nathanic replied, "Why don't you have him arrest methen?" but then proceeded toward her automobile followedand operatesretaildry goods storesin theCommonwealth of Pennsylvaniaand elsewhereDuring thepreceding12months.Respondent's gross salesexceeded$500,000, and, during thesame period,it received in Pennsylvaniagoods and materials valued in excess of $50,000 from points and placesoutside Pennsylvania The Board has alreadyassertedjurisdiction over thisRespondentinW T Grant Company (Dayton, Ohio),195NLRB 1000Accordingly, I conclude that it is anemployerengaged in commerce withinthemeaning of Section 2(6) and(7) of the Act The Unionis a labororganization within the meaning of Section2(5) of the Act3The transcript errors herein are herebynoted andcorrected 246DECISIONSOF NATIONALLABOR RELATIONS BOARDby a security guard. After getting in her car, she left thepremises.One of the organizing efforts sponsored by the Unionwas a meeting which took place on May 6, 1973, at theunion hall. About 30 employees attended, including AlbertA.Romanow. Romanow had been employed by theRespondent for 5 years and worked in the draperydepartment selling draperies, curtains, and curtain rods.His responsibilities included both over-the-counter salesand so-called installation selling. He received $2.50 perhour, plus a commission on his sales. From the outset ofthe organizing drive, Romanow had talked favorably aboutthe Union to various employees. On May 4, 2 days earlier,he had asked employee Betty Thomas to join the Unionand referred her to employee Barnhart or employeeCameron, who had cards in their possession. At the May 6meeting, he asked a number of questions relating toproposed union benefits. At the conclusion of the meeting,the organizers asked if anyone present had not signed adesignation card. Romanow volunteered in front of theaudience that he had not as yet done so, and thereuponsigned a card in the presence of those assembled. Before heleft the hall, Romanow had a conversation with Mrs.Nathanic during which he volunteered to post the Boardnotice relating to employee rights which the Respondenthad previously declined to post. In the next day or so,Romanow went to the so-called ladies lounge4 in Store789, along with employee Barnhart, and posted on the walla photostatic reproduction of the Board notice relating toemployee rights which Mrs. Nathamc had furnished him.On May 8 and 9, Store 789 was visited by Paul M.Meehan, Respondent's house counsel on labor matters.Respondent operates about 600 retail stores throughout theUnited States. When one of them is confronted by a unionorganizing campaign, Meehan visits the store in questionand conducts an informational session with groups ofemployees to inform them of the existing companybenefits, the procedures surrounding a representationelection, to answer any question they might pose, and tourge them to vote against the union. He conducted foursuch meetings with different groups of employees at Store789. Employees met with Meehan in four separate sessionswhich were held at different times so as not to interrupt thenormal operations of the store. Loy and Gearhart attendedthesemeetings.At the end of the session attended byRomanow, after Meehan had asked for any questions,Romanow came over to Meehan and said: "Why don't yousay something about union benefits?" and offered to tellMeehan why some of the employees would like to join theUnion. He proceeded to relate to Meehan an instancewhen a female employee, who was laid off beforeChristmas,was not rehired because she had filed forunemployment compensation contrary to the instructionsgiven to her by the personnel manager, Mrs. Lively.Romanow also complained to Meehan about the longFriday shift, during which he had to work from 9 a.m. until4The area in question is generally referred to as the ladies lounge but isin actuality an employee rest area used by both men and women employees.aThe times of the meetings in Gearhart's office are in sharp dispute.Gearhart and Loy, as well as payroll Clerk Christine Vilkofsky, place themeeting times at between 9:30 and 10 a in. Romanow asserts with equalassurance that these events took place about noon. He recalls that he was10 p.m. He also complained that Mrs. Lively wanted himto furnish her with the answers to a confidential writteninquiry concerning his personal financial situation whichhad been given to him to fill out. Romanow had insisted onmailing it directly to the company headquarters in NewYork.On the evening of May 10, Store Manager Gearhart toldRomanow that he wanted to talk with him but indicatedthat the matter could wait until the following morning. Onthemorning of Friday, May 11, Romanow was summonedtoGearhart's office.5 Loy was present when he arrived.Gearhart mentioned to Romanow that, on the previousMonday, Charles Rocco, regional supervisor of Grant'sshop-at-home department, had visited Store 789 and hadcommented unfavorably on the promotional efforts in thedrapery department.He had criticized two customersolicitation programs, the 31-1 and the 5-10-5 programs,in accordance with which certain installationsalesmenwere requested to make a certain number of phone callsand write a certain number of letters to prospects, keepfileson such persons, and then make follow-up efforts at alater date. Gearhart asked Romanow in what shape his31-I files were, and Romanow replied that they were notbeing kept up because he had to work the counters and didnot have time for phone solicitations.6 Gearhart remindedRomanow that he had to keep his 31-1 file current.Romanow argued that, in his experience with the 31-1campaign, it had produced no results and that LawrenceCanale, the former manager at Store 789, had told him thathe did not have to bother with the 31-1 file.Loy then chimed in: "Are you telling me how to run mystore? I guess you will have to give me a two-week notice."Loy and Gearhart dispute thisstatement,claiming it wasRomanow who offered to give them a 2-week notice. IcreditRomanow's version. According to Loy and Gear-hart, Romanow reportedly stated: "If I have to keep up the31-1 file, I'll give you a two-week notice."At this point, Loy left the room and a discussion ensuedbetween Gearhart and Romanow. Romanow asked Gear-hart whether it would be possible to treat the terminationas a layoff rather than a discharge, and referred to thepersistent rash on his hands as a possible reason whichmight justify a disability layoff. Romanow also threatenedto file a charge if the matter were not treated as a layoff.Gearhart gave no answer and Romanow left, going directlytoLoy's office to ask whether the two of them coulddiscuss the matter. Loy replied that there was nothing todiscuss, so Romanow returned to the drapery department.Loy and Gearhart held a brief discussion between themconcerning Romanow's request to treat the termination asa disability layoff, and his threat to file a charge if this werenot done. Both agreed to require Romanow to leaveimmediately and indicated in their testimony that theywere not going to be "blackmailed" by Romanow's threatto go to the National Labor Relations Board. They decidedto give Romanow I week's pay, so Gearhart instructed thelate for anoontime engagement because of the disputewith Gearhart andLoy, and thusmissed his normal lunch hour. It is not necessary to resolvethis conflictrBoth Loy and Gearhartadmitted that,before this time,theyhad paidlittle or no attentionto the phoneand mail solicitation programsat Store789 W. T. GRANT CO.payroll department to make up Romanow's final pay,including commissions, and I week's termination pay.A few minutes later, Romanow came back to the officeand was handed his pay, which was something in excess of$500, in cash. As Romanow was counting the money, Loytold him that the money was all there and to pick it up andleave.As he left the office, Romanow was met by amanagement trainee named Egoff who escorted him to hisdesk in the drapery department. Romanow gathered up afew personal belongings, and then Egoff escorted him tohis car. On his way out, an employee, Mrs. Faye Thomas,asked Romanow what had occurred. Romanow repliedthat he had been fired.B.Discussion1.The violations of Section 8(a)(1)Mrs.Nathanic's visit to the Grant store on May 4 wasmade for the explicit purpose of speaking to the storemanager to request him to post a notice, previously sent tohim by the Board's Regional Office in Pittsburgh, whichoutlines the statutory protections afforded to employees bythe Act. At this point in the processing of a representationpetition, an employer's decision to post such a notice iswholly optional. However, Mrs. Nathanic was also wellwithin the law in requesting that the notice be posted andin inquiring as to what reasonsGrantmight have indeclining to post the notice. There is no evidence in thisrecord that the purpose of her visit was to solicit unionmemberships from store employees, or to interrupt in anyway the performance of services by those employees for theRespondentWhen she arrived at the store, she wentdirectly to a clerk to announce her presence, promptlyidentified herself, and requested to see the manager. Whatensued in the aisles of Store 789, in full view of bothcustomers and employees, was provoked by the reaction oftheRespondent to her presence and to her inquiry.There is no evidence in this record that Grant hadestablished at Store 789 any kind of no-solicitation rule,either valid or invalid, so that the treatment accorded toMrs. Nathanic on this occasion is not governed by thebody of law which has been established in the wake of theSupreme Court decision inN.L.R B. v. Babcock & WilcoxCompany,351 U.S. 105 (1956). Indeed, the reason profferedby Operations Manager Abbott Loy when he expelled Mrs.Nathanic from the store ("Your face might start a riot")was in the nature of a humiliating wisecrack rather thanthe invocation of a legal right. The record is barren of anysuggestion that a disturbance could result from her simple,straightforward request to speak to the store manager. Thefact that Mrs. Nathanic was followed from the store by aprocession of Loy's subalterns was an overreaction whichserved only to advertise the Respondent'sdesire to riditself of the presence of a union organizer.Mrs. Nathanichad previously been a customer of Grant and was in needof matching material to complete an article of clothing shewas making. The fact that her shopping privileges werewithdrawn at this time, and in a manner calculated toembarrass her in the eyes of store employees, was not an537G C Murphy,171 NLRB 370,Franklin Stores Corporation,199 NLRB247assertion of a common law property right but was aninterference with the right of employee self-organization,and thus constitutes a violation of Section 8(a)(1) of theAct.Heck's, Inc.,156 NLRB 760, 761, 773.Loy wasnot satisfied with merely seeing Mrs. Nathanicto the door.After expelling her, he stationed himself nextto a public pay phonein the outerlobby in order tooverhear her telephone conversation with Union PresidentEngbert.While a retail employer has the right to keep aneye on a union organizer who is circulating about thepublic areas of his store,7this right does not extend tolistening in on a private telephone conversation. Theconversation in question took place in a public placeadjacent to the store and was directly related, both insubstance and in point of time,to the public andunceremonious eviction of Mrs.Nathamc from the store.There can be little doubt that this further effort by Loy toharassMrs. Nathanic was observed by store employees,including but not limited to the four men who werestanding in the doorways of the store to prevent Mrs.Nathanicfrom reentering.Accordingly, I conclude thatLoy'saction in eavesdropping on Mrs.Nathanic's phoneconversation constitutes a violation of Section 8(a)(1) oftheAct.Leggett'sDepartment Storeof Princeton,WestVirginia,134 NLRB 1171.Loy then compounded his previous wrongdoing bythreateningMrs.Nathanicwith arrest if she shouldattempt to re-enter the store for the purpose of shopping.There is also little doubt that such actions escaped thenotice of store employees, as his remarks were part andparcel of the dramatic incident which involved her originaleviction.A threat to arrest,made in pursuance of actionswhich are themselves unlawful under the Act, is' also aviolation of Section 8(a)(1). Accordingly, I find that Loy'sthreat to arrest Mrs.Nathamc constitutes such a violation.Priced-Less Discount Foods, Inc., Payless,162 NLRB 872;Peddie-Buildings,203 NLRB No. 27;Scott Hudgens,192NLRB 671;The Loray Corporation,184 NLRB 557. Theactions of the Respondent during this incident bear aremarkable similarity to the eviction by this Respondent ofanother union organizer,coupled with an attempt of a civilarrest,which took place at Grant'sDayton,Ohio,store.The Board,with court approval,found the Daytonincident to be a violation of Section 8(a)(1) of the Act. Thatcase serves as clear precedent for all of the findings madeabove relating to the Johnstown store.W. T. Grant Co.,185NLRB88, enfd.455 F.2d 518 (C.A. 6, 1972).2.The discriminatory discharge of Albert A.RomanowThe termination of Romanow must be evaluated againstthe background of the animus discussed above, the animusdisplayedby Respondent'switnessesGearhart and Loy astheytestified in this proceeding,and the more remoteevidence of antiunionhostilitywhich was demonstrated bythisRespondent in theW.T.Grant Co. -Daytoncase,notedsupra.IfRespondent's principal witnesses,Loy andGearhart,were fully credited,a findingwould logically 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDensue, based upon their testimony alone, that the Respon-dent had discharged Romanow in contravention to Section8(a)(3) and (4) of the Act. According to the Respondent'sversion, Romanow was summoned to Gearhart's office onthemorningof May 11 and told that he had tomaintainhis 31-1 file and pursue customer leads through directsolicitation,whereupon Romanow said that if he had tokeep up his 31-1 file, he would tender 2-weeks' notice.Such remarks by Romanow, in and of themselves, areconditional and hardly constitute a clear and unequivocalresignation.However, construing this statement in a lightmost favorable to the Respondent, it could mean, at best.that on May 11, Romanow submitted a resignation tobecome effective on May 25. Following Respondent'sversion, Romanow then suffered a slight change of mind,requestedthat theresignationbe treated as a disabilitylayoff because of a skin rash, and then threatened to go tothe National Labor Relations Board if Gearhart refused togo along with his proposal. Gearhart objected to being"blackmailed" by the threat to file a charge, discussed thematter with Loy, and both agreed that because of his threatto file a charge, Romanow should not be allowed to waituntilMay 25 to leave his employment but should beremoved from the payroll forthwith. As Loy put it onredirect examination:Q.Mr. Loy, when you left Mr. Gearhart's officeafter this initial meeting, had Mr. Romanow at thatpoint stated that he was giving his two-weeks' notice?A.Yes, sir.Q.And when you came back in after Mr. Roma-now was paid and you had given him that pay, wereyou accepting his two-weeks' notice then?A.Yes. Originally, it was my intention to let it rideout for two weeks, if you understand what I mean; butwhen I discussed with Mr. Gearhart about, you know,that he was trying to blackmail us, I felt that I didn'teven want him around those two weeks.JUDGE: By blackmailing, you mean threatening to goto the NLRB?WITNESS: Right.Thus, according to Loy and Gearhart, the Respondent,prompted by Romanow's threat to file a charge, decidednot to accept Romanow's purported resignation in theterms proffered but instead decided to terminate him 2weeks before the date designated by Romanow. This earlyremoval, in and of itself, constitutes a discharge, not theacceptance of a resignation.As noted before, I do not credit the statements byRespondent's witnesses that Romanow tendered a resigna-tion, and I do credit Romanow's statement that he was infact fired.Romanow was a prominent in-house unionactivist.He signed a card in full view of 30 employees,supported the organizing drive by statements to employeesin the store, posted in the ladies lounge a copy of a Boardnoticewhich the Respondent had refused to post, andvolubly supported the Union's position in statements toRespondent's labor counsel, Meehan, made in the presenceof Loy and Gearhart. These acts made him a prime targetfor a respondent whose actions are colored by the unionanimus established herein by other evidence,includingtheir own admissions.Romanow's burst of union activitytook place within 10 days of his summary termination.While Romanow may not have been enamoured of his jobat Store 789,itishighly unlikely that he would haveabruptly quit after 5 years without at least some prospectof other employment with which to support his family. Thesequence of events,as related by Respondent'switnesses,do not logically follow from a resignation,but moreplausibly follow from a discharge and an attempt thereaft-er by the dischargee to negotiate with his employer for animproved on-the-spot financial settlement in lieu ofinitiatinga formal Board proceeding. The fact thatRomanow was actually escorted out of the store after beingpaid off is further illustration that the movingparty in thistermination was the Respondent,not Romanow. More-over,it should be noted that the assertion that Romanowhad resigned serves Respondent's purpose in other waysthan as a defense in a Board proceeding.By treatingRomanow's termination as a voluntary quit,Respondentprotected its experience rating with the Pennsylvaniabureau of employment security.Romanow,whose termina-tionwas treated as a voluntary quit,was prevented fromdrawing unemployment compensation until the expirationof a lengthy waiting period.In light of these factors, Iconclude that Respondent dischargedAlbert A.Romanowin violation of Section 8(a)(3) of the Act.Upon the foregoing findings of fact,and upon the entirerecord considered as a whole,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Albert A. Romanow, as found above,Respondent violated Section 8(a)(3) of the Act.4.By the acts and conduct set forth in Conclusions ofLaw No. 3, by evicting Gail Nathanic from its Store No.789 and revoking her shopping privileges therein, byengaging in surveillance of her telephone conversation, andby threatening to arrest her if she re-entered said store inorder to shop, Respondent violated Section 8(a)(1) of theAct. Such unfair labor practices affect commerce betweenthe several states, within the meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it be ordered tocease and desist therefrom, and to take other affirmativeactions designed to effectuate the purposes and policies oftheAct. I will recommend that the Respondent offer toAlbert A. Romanow full and immediate reinstatement tohis former position, without prejudice to seniority or otherrights and privileges, and to make him whole for any lossofpay that he may have suffered because of the W. T. GRANT COdiscrimination found herein, in accordance with theWoolworthformula,8 with interest computed at 6 percentper annum. I will recommend that the Respondent berequired to post at its Johnstown, Pennsylvania, store theattached notice marked "Appendix." I will also recom-mend that Respondent be required to notify Mrs. GailNathanic in writing that it has no objection to hershopping at Store No. 789 or at any other Grant store.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record hereinconsidered as a whole, and pursuant to Section 10(c) of theAct, I make the following recommended:ORDERSRespondent,W. T. Grant Company,its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment,because they haveengaged in union activities.(b) Evicting,threatening the arrest of employees or unionorganizerswho are properlyin Respondent's store and arenot engaged in improper union activities,placing thetelephone conversations of union organizers and employ-ees under surveillance,and denying regular store service tounion organizers who are properly in Respondent's storeand not engaged in improper union activities.8F W Woolworth Company,90 NLRB 2899 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall be2492Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a)Offer to Albert A. Romanow full and immediatereinstatement to his former position, without prejudice toseniority or other rights previously enjoyed, and make himwhole for any loss of pay, including loss of commissions,suffered by him by reason of the discrimination found, inthemanner described above in the section entitled"Remedy."(b) Notify Mrs. Gail Nathanic, in writing, that Respon-dent has no objection to her shopping in Store 789, or inany other store owned or operated by the Respondent.(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrolland other records necessary to analyze the amounts ofbackpay due under the terms of this recommended order.(d) Post at its Store 789 at Johnstown, Pennsylvania,copiesof the attached notice marked "Appendix." 10Copies of said notice, on forms provided by the RegionalDirector forRegion 6, after being duly signed byRespondent's representative, shall be posted immediatelyby it upon receipt thereof, and shall be maiitained byRespondent for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employ-ees are customarily placed. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, in writing,within 20 days after the date of receipt of this order, whatsteps Respondent has taken to comply herewith.deemed waived for all purposesio In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board "